Citation Nr: 0818538	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-11 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for a higher level of aid and attendance.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
September 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied entitlement to special monthly compensation for 
a higher level of aid and attendance.


FINDING OF FACT

A VA doctor has found that the veteran needs his spouse to 
administer his daily medications because of his service-
connected disabilities, particularly loss of vision; the 
veteran's spouse would not be able to administer the daily 
medicines to the veteran without instructions from the 
pharmacist and/or prescribing physician, and would need to be 
in touch with the pharmacist and/or physician on a regular 
basis, at least once a month; a private physician stated that 
the veteran's spouse was in constant contact with his offices 
regarding the veteran's care; and in the absence of the care 
from the veteran's wife, he would require hospitalization, 
nursing home care, or other residential institutional care.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based upon the need for a higher level of aid and attendance 
have been met. 38 U.S.C.A. § 1114 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran through his representative argues that the 
veteran's service-connected disabilities require the 
assistance of his spouse, who is under the supervision of a 
licensed health care professional.  The veteran thus contends 
that he is entitled to a higher level of aid and attendance. 

The basic criteria for a higher level aid and attendance 
allowance include that the veteran is entitled to the higher 
level aid and attendance allowance in lieu of the regular aid 
and attendance allowance when all of the following conditions 
are met: (i) The veteran is entitled to the compensation 
authorized under 38 U.S.C. 1114(o), or the maximum rate of 
compensation authorized under 38 U.S.C. 1114(p); (ii) the 
veteran meets the requirements for entitlement to the regular 
aid and attendance allowance in paragraph (a) of this 
section; (iii) the veteran needs a "higher level of care" 
(as defined in paragraph (b)(2) of this section) than is 
required to establish entitlement to the regular aid and 
attendance allowance, and in the absence of the provision of 
such higher level of care the veteran would require 
hospitalization, nursing home care, or other residential 
institutional care. 38 C.F.R. § 3.352(b)(1).

In this case, the record shows that entitlement to special 
monthly compensation under the provisions of 38 U.S.C.A. § 
1114(k) on account of loss of a creative organ was 
established, effective September 23, 1996.  Special monthly 
compensation under 38 U.S.C.A. § 1114(l) on account of being 
so helpless as to be in need of regular aid and attendance 
while not hospitalized at U.S. government expense and 
anatomical loss of both feet was established, effective July 
14, 2000.  Special monthly compensation under 38 U.S.C.A. 
§ 1114(o) for left and right transmetatarsal amputation with 
bilateral peripheral vascular disease and bilateral 
peripheral neuropathy and coronary artery disease, status 
post myocardial infarction, diabetes mellitus, diabetic 
nephropathy with anemia status post renal transplant, 
diabetic retinopathy, postoperative, night vision problems 
and cataracts, peripheral neuropathy, right upper extremity 
(major), and peripheral neuropathy, left upper extremity 
(minor) was established, effective July 14, 2000.  
Entitlement to additional aid and allowance under 38 U.S.C.A. 
§ 1114(r)(1) on account of entitlement under subsection (o) 
and being in need of regular aid and attendance from July 14, 
2000 also was established.

As the veteran meets the first two criteria for higher level 
aid and attendance allowance, the determinative issue is 
whether he needs a "higher level of care" as defined in 
38 C.F.R. § 3.352(b)(2).

The need for a higher level of care shall be considered to be 
need for personal health-care services provided on a daily 
basis in the veteran's home by a person who is licensed to 
provide such services or who provides such services under the 
regular supervision of a licensed health-care professional.  
Personal health-care services include (but are not limited 
to) such services as physical therapy, administration of 
injections, placement of indwelling catheters, and the 
changing of sterile dressings, or like functions which 
require professional health-care training or the regular 
supervision of a trained health-care professional to perform.  
A licensed health-care professional includes (but is not 
limited to) a doctor of medicine or osteopathy, a registered 
nurse, a licensed practical nurse, or a physical therapist 
licensed to practice by a State or political subdivision 
thereof. 38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed 
health-care professional," as used in paragraph (b)(2) of 
this section, means that an unlicensed person performing 
personal health-care services is following a regimen of 
personal health-care services prescribed by a health-care 
professional, and that the health-care professional consults 
with the unlicensed person providing the health-care services 
at least once each month to monitor the prescribed regimen.  
The consultation need not be in person; a telephone call will 
suffice. 38 C.F.R. § 3.352(b)(3).

A person performing personal health-care services who is a 
relative or other member of the veteran's household is not 
exempted from the requirement that he or she be a licensed 
health-care professional or be providing such care under the 
regular supervision of a licensed health-care professional. 
38 C.F.R. § 3.352(b)(4).

The provisions of paragraph (b) of this section are to be 
strictly construed.  The higher level aid-and-attendance 
allowance is to be granted only when the veteran's need is 
clearly established and the amount of services required by 
the veteran on a daily basis is substantial. 38 C.F.R. § 
3.352(b)(5).  The performance of the necessary aid and 
attendance service by a relative of the beneficiary or other 
member of his or her household will not prevent the granting 
of the additional allowance. 38 C.F.R. § 3.352(c).

A September 2004 Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance was performed 
by the veteran's private physician.  The veteran's complaints 
were that he was in need of a constant care provider to test 
blood sugars and blood pressure, dispense daily medications, 
which included pills, eye drops, and insulin injections, 
change dressings on the surgical area on the left foot, and 
provide meals, home cleaning, and assistance with bathing.  
The physician noted that the veteran was legally blind.

In May 2005, the same private physician submitted a letter 
certifying that the veteran required daily assistance from a 
home health provider to monitor and administer his daily 
medications and that this service was presently being 
provided by his spouse, under the direct supervision of the 
physician's office.

A December 2005 VA examination report notes the veteran had 
been diagnosed with diabetes in 1974 and currently was on 
Glipizide 10 mg twice daily, isophane insulin 60 units in the 
morning, 30 units at night, and regular Insulin on an as 
needed basis, on average of 8 units per day.  He also was on 
medication for service-connected hypertension and elevated 
cholesterol.  The examiner noted that the veteran needed help 
with medication and that because of his poor vision, his wife 
separated the medication for him to take at specific hours 
they were prescribed for.  An addendum to this report dated 
in February 2006 notes that the veteran was currently under 
the care of VA and had a driver, which was provided by VA.  
His needs were in the area of his poor vision problems for 
which he needed someone to sort out his medications; his poor 
vision also exposed him to safety problems.  The veteran's 
wife reportedly was sorting his medications prior to going to 
work.  The examiner thus found that the veteran did not need 
a skilled health care provider in lieu of which he would 
require hospitalization, nursing home, or other institutional 
care.

Even though the record shows a private medical opinion that 
the veteran was in need of a home health care provider, VA 
law requires that the existence of the need for such care 
shall be determined by a physician employed by VA or, in 
areas where no such physician is available, by a physician 
carrying out such function under contract or fee arrangement 
based on an examination by such physician.  38 U.S.C.A. 
§ 1114(r)(2).  The VA examiner determined that the veteran 
did not need skilled health care because of his loss of 
vision because the veteran's wife was sorting out his 
medications for him.  VA regulations, however, allow for a 
family member to be considered as providing daily care if 
such member is under regular supervision from a health care 
provider.  See 38 C.F.R. § 3.352(b)(3).  The veteran's spouse 
would not be able to administer the daily medicines for 
service-connected diabetes, hypertension, and elevated 
cholesterol without instructions from the pharmacist and/or 
prescribing physician, and would need to be in touch with the 
pharmacist and/or physician on a regular basis, at least once 
a month.  The private physician, in fact, stated that the 
veteran's spouse was under direct supervision of the private 
physician's office regarding the veteran's care.  Since a VA 
doctor has determined that the veteran relies on his wife to 
administer his medication in lieu of a health care provider, 
and the rest of the medical evidence shows the veteran's wife 
is, in fact, under supervision of a physician's office, the 
veteran is shown to be in need of a home health care 
provider.  In the absence of the care from the veteran's 
wife, he would require hospitalization, nursing home care, or 
other residential institutional care. 

Therefore, entitlement to special monthly compensation based 
upon the need for a higher level of aid and attendance is 
warranted.

The veteran's claim for entitlement to special monthly 
compensation based on the need for a higher level of aid and 
attendance has been considered with respect to VA's duty to 
notify and assist.  Given the favorable outcome noted above, 
however, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 








ORDER

Entitlement to special monthly compensation based upon the 
need for a higher level of aid and attendance is granted, 
subject to the regulations governing the payment of monetary 
awards.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


